Citation Nr: 0709520	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-32 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1970 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural history

The veteran was initially granted service connection for 
prostate cancer residuals in a February 2003 rating decision.  
Special monthly compensation for loss of use of a creative 
organ secondary to this condition was subsequently granted in 
a May 2003 rating decision.

In June 2003, the RO received the veteran's claim for service 
connection for erectile dysfunction.  Such was granted in an 
August 2003 rating decision, which assigned a noncompensable 
evaluation therefor.  The veteran perfected an appeal as to 
the assigned rating.

Issues not on appeal

In the February 2003 rating decision, a 100 percent 
disability rating was initially assigned for prostate cancer 
residuals, effective June 27, 2002, with a noncompensable 
rating assigned effective June 1, 2003.

The August 2003 rating decision increased the disability 
rating assigned the veteran's prostate cancer residuals 
(other than erectile dysfunction) to 40 percent.  To the 
Board's knowledge, the veteran has not disagreed with that 
aspect of the August 2003 rating decision, and the matter of 
an increased rating for prostate cancer residuals is 
therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The Board also notes that in his February 2007 Written Brief 
Presentation, the veteran's representative suggested that 
service connection was warranted for depression secondary to 
erectile dysfunction.  The matter of service connection for 
depression has not, however, been adjudicated by the RO and 
is therefore not currently before the Board.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO].  If 
the veteran seeks service connection for depression secondary 
to erectile dysfunction, he should contact the RO. 


FINDING OF FACT

The veteran's service-connected erectile dysfunction is 
manifested by loss of erectile power without penile 
deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001) [the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter].

Similarly, in a precedential opinion, VA's General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.

In the instant case, the facts are not in dispute.  The 
outcome of this appeal hinges on the law, specifically the 
plain language of the rating criteria, particularly 
Diagnostic Code 7222.  Accordingly, VCAA notice is not 
required because no additional evidence could conceivably 
change the outcome of this case.  The question for the 
Board's determination is whether the erectile dysfunction, 
absent penile deformity, warrants a compensable evaluation.  
Because the law and not the evidence is dispositive in 
resolving such question, additional factual development would 
have no bearing on the ultimate outcome.  Accordingly, VCAA 
can have no effect on this appeal.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].; see also Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].

The Board hastens to add, however, that the veteran secured 
the services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to appear at a personal 
hearing if he so desired.  See 38 C.F.R. § 3.103 (2006).  
Neither the veteran nor his representative have submitted or 
identified any additional evidence which would have a bearing 
on this case.

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  
Separate diagnostic codes identify the various disabilities.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2006) [penis, 
deformity, with loss of erectile power].  The Board notes 
that there is no diagnostic code which particularly deals 
with erectile dysfunction.  Diagnostic Code 7522 is deemed by 
the Board to be the most appropriate primarily because it is 
the only diagnostic code which includes loss of erectile 
power among its criteria.  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 7522.

Specific schedular criteria

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2006).  He essentially contends 
that his erectile dysfunction and the resulting sexual 
difficulties warrant a compensable rating.

As was noted in the Introduction, the veteran is in receipt 
of special monthly compensation under 38 U.S.C. § 1114(k) due 
to loss of use of a creative organ.



Schedular rating

To obtain a compensable rating under Diagnostic Code 7522, 
deformity of the penis with loss of erectile power must be 
demonstrated.  In the instant case, it is undisputed that the 
veteran has loss of erectile power.  The rating criteria, 
however, also require deformity of the penis to warrant a 
compensable evaluation.  The medical evidence in this case is 
negative for complaint, treatment, or findings of penile 
deformity.  The report of a July 2003 VA examination 
specifically noted that such deformity was not present.  The 
veteran does not contend otherwise.  

In various correspondence with VA, the veteran and his spouse 
have very eloquently and emotionally described the anguish 
the veteran's erectile dysfunction has caused.  The Board is 
certainly sympathetic to the veteran's situation.  The Board 
must again point out, however, that the May 2003 rating 
decision granted special monthly compensation for loss of use 
of a creative organ.  This benefit was specifically granted 
to compensate the veteran for his erectile dysfunction.

Unlike special monthly compensation, which is specifically 
designed to compensate veterans for disabilities such as 
erectile dysfunction, the rating schedule is designed with a 
different purpose in mind: to provide compensation for 
disabilities which result in an impairment in earning 
capacity (i.e. interference with employment).  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Given that the veteran's erectile 
dysfunction has not (and could not possibly have) interfered 
with his employment, a compensable evaluation is not 
warranted under the schedular criteria.  Accordingly, the 
criteria for a compensable evaluation have not been met and 
the veteran's claim is denied.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection for erectile dysfunction 
has the veteran met or nearly approximated the criteria for a 
compensable rating.  While erectile dysfunction has 
persisted, at no time has penile deformity been demonstrated.  
Because such has not been identified in the record, a 
compensable rating is not warranted for any time period 
following the grant of service connection.  Accordingly, the 
Board concludes that staged ratings are not for application 
in this case.

Extraschedular evaluation

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected erectile 
dysfunction results in marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected erectile 
dysfunction warrants a compensable rating under the schedular 
criteria.  The RO did not discuss or adjudicate the matter of 
an extraschedular evaluation in its August 2003 rating 
decision.  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO in the August 2003 rating 
decision, the Board will not address the veteran's 
entitlement to an extraschedular rating.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the event the veteran 
believes consideration of an extraschedular rating for his 
erectile dysfunction is in order because it presents an 
exceptional or unusual disability picture, he may raise this 
matter with the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the criteria for a compensable disability 
rating for the veteran's erectile dysfunction have not been 
met.  Loss of erectile power, absent penile deformity, simply 
does not warrant a compensable rating as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for erectile 
dysfunction is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


